Mayes, C. J.
(dissenting).
My conviction that this case should be affirmed is so strong that .1 feel compelled to dissent. The whole court agrees that the case made by appellee was one in which no peremptory instruction was proper, unless section 193 of the Constitution of 1890 4056 of the Code of 1906; ch. 194, p. 204, Laws 1908), has application. In my opinion section 193 of the Constitution is in no way involved in -this case, since it clearly appears that the defective appliance rendered the engine neither dangerous or unsafe. By section 193 of the Constitution, every employe of any railroad corporation — the engineer, conductor, brakeman, flagman- — all are given the same rights and remedies for injuries sustained by them from the act or omission of the corporation, or its employes, as is allowed by law to other persons not employes, etc., save in the single exception made as against engineers and conductors, which I shall now notice. Equality of right as against the railroad corporation is established as to all employes, except as to conductors and engineers voluntarily operating dangerous or unsafe cars or engines with knowledge; and this was not the case here. It is *50stated that Woodruff operated this engine knowing of the defect which caused his injury, and is therefore precluded from recovery under section 193, which provides that “knowledge by an employe injured of the defective or unsafe character or condition of any machinery, ways, or appliances shall not be a defense to an action for injury caused thereby, except as to conductors or engineers in charge of dangerous or unsafe cars or engines voluntarily operated by them.” The particular defect in the engine which caused his injury was a lubricator. The engine which he was operating at the time was complete in all its parts, save this one defect. The testimony shows that it was quite common, for these lubricators to explode, so much so that engineers carry a surplus in the cab in order to replace them when they break. The testimony utterly fails to show that this defective lubricator made the engine dangerous or unsafe for operation.
Before an engineer or conductor can be denied the right under this section to recover for an injury so sustained by him, it must be shown that the defect made the cars or engine unsafe or dangerous. This is what section 193 plainly says. We must suppose that every word in the Constitution has some meaning, and that the words employéd to express the will of the convention were used advisedly. The section says that “knowledge by an employe injured of the defective or unsafe character or condition of any machinery,” etc., “shall be no defense,” etc., “except as to conductors or engineers in charge of dangerous or unsafe cars,” etc. Note that in the exception it does not say that an engineer or conductor shall not recover if they operate merely defective cars, but dangerous or unsafe cars; and this engine was neither, in so far as it stood as a menace to human life or limb. It is my judgment that, under section 193 of the Constitution, every employe stands in the same attitude towards the railroad company, as to his rights and *51remedies, when injured by the act or omission of the company, as all other persons not employes; the single exception being’ that neither the conductor nor engineer shall recover for an injury, where he knowingly operates a car or engine that is dangerous or unsafe, but that such persons are not precluded from recovery when they knowingly operate a defective car or engine in no sense dangerous or unsafe for use.